DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I, Figures 1-6 with claims 1-4 read on the elected Species I in the reply filed on 5/3/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement of the first lateral surface and the second lateral surface.  Applicant should clarify the structure and/or arrangement intended by “a degree of flatness of the first lateral surface is lower than a degree flatness of the second lateral surface.”  Claims 2-4 inherit the defects of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto [WO 2014072815 A1.]
Miyamoto discloses a reactor [figures 2-6] comprising: 
- a coil including a wire that is covered with an insulating film [13] and is wound, the coil including a first lateral surface [21b] and a second lateral surface [21a] different from the first lateral surface; 
- a cooler [43] that faces the first lateral surface; and 
- an insulating heat radiation layer [42] that is sandwiched between the first lateral surface and the cooler, wherein in the first lateral surface, the wire is not covered with the insulating film in the second lateral surface, the wire is covered with the insulating film.
Miyamoto further discloses the improvement of the flatness of the first lateral surface to increase flatness in order to improve cooling.
The specific flatness of the first lateral surface relative to the second lateral surface would have been an obvious design consideration for the purpose of improving heat transfer.
Regarding claim 2, Miyamoto further discloses the coil includes the wire that is a rectangular wire wound in an edgewise manner [figure 3]; and in an outer region of a sectional shape of the coil obtained by cutting a region of the coil which is in contact with the insulating heat radiation layer along a plane containing an axis of the coil, a gap is provided between portions of the wire that are adjacent to each other [figures 3 and 6.]
Regarding claims 3-4, Miyamoto further discloses the coil includes the wire that is a rectangular wire wound in an edgewise manner.
The specific thickness of the wire’s arrangement would have been an obvious design consideration for the purpose of enhancing packing density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837